                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:09-cr-00017-FDW-DCK
 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
 vs.                                             )
                                                 )
 TADARIAN RESHAWN NEAL,                          )                      ORDER
                                                 )
         Defendant.                              )
                                                 )
                                                 )
                                                 )

        THIS MATTER comes before the Court on Defendant Tadarian Reshawn Neal’s Motion

for Compassionate Release, requesting immediate release and home confinement. (Doc. No. 158).

For the reasons that follow, Defendant’s motion is DENIED.

I.      BACKGROUND

        On August 15, 2008, Defendant, a convicted felon, shot his girlfriend with a sawed-off

shotgun. (Doc. No. 92, p. 3). Defendant’s girlfriend, whose two sons, T.W. and D.W., were

present during the shooting, suffered serious injuries but survived. Id. Soon after the shooting,

police responded to the scene and recovered the gun after they spoke with T.W. Id. at 4. At the

time of the shooting, Defendant was a felon with prior convictions for larceny of a motor vehicle,

larceny from the person and possession of a firearm by felon. Id. at 3. The police arrested

Defendant, and while he was in jail on state charges, he called his girlfriend, told her they needed

to concoct a story about what happened, and helped her develop false versions of the events. Id. at

4.

        On June 23, 2020, Defendant filed a Motion for Compassionate Release. (Doc. No. 158).

                                                 1



       Case 3:09-cr-00017-FDW-DCK Document 163 Filed 10/06/20 Page 1 of 6
On August 3, 2020, the Government filed a Response in opposition of the Defendant’s Motion.

(Doc. No. 162).

II.      DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

         In his Motion, Defendant states he was informed that he could be released from prison to

home confinement due to the common knowledge of COVID-19 and the unsanitary environment

of prisons. (Doc. No. 158). The Defendant also discusses, in general terms, his fear of contracting

the virus from staff or other inmates. Id. The Defendant never provides any information on how

his medical condition, age, or other qualifying condition increases the likelihood of him

contracting or being adversely affected by COVID-19.

         United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by
         the warden of the defendant’s facility, whichever is earlier, may reduce the term
         of imprisonment (and may impose a term of probation or supervised release with
         or without conditions that does not exceed the unserved portion of the original
         term of imprisonment), after considering the factors set forth in section 3553(a) to
         the extent they are applicable, if it finds that –

                (i) extraordinary and compelling reasons warrant such a reduction; or

                (ii) the defendant is at least 70 years of age, has served at least 30 years in
                prison, pursuant to a sentence imposed under section 3559(c), for the
                offense or offenses for which the defendant is currently imprisoned, and
                determination has been made by the Director of the Bureau of Prisons that
                the defendant is not a danger to the safety of any other person or the




                                                   2



        Case 3:09-cr-00017-FDW-DCK Document 163 Filed 10/06/20 Page 2 of 6
                 community, as provided under section 3142(g)…1

        In addition to satisfying subsections (i) or (ii), the reduction must also be “consistent with

applicable policy statements issued by the Sentencing Commission….” 18 U.S.C. § 3582(c)(1).

The Sentencing Commission’s policy statement with regard to compassionate release is set forth

in U.S. Sentencing Guidelines § 1B1.13. The Policy recognizes the following extraordinary and

compelling reasons:

        (A) Medical Condition of the Defendant –

              (i) The defendant is suffering from a terminal illness (i.e., a serious physical and
              advanced illness with an end of life trajectory)….

              (ii) The defendant is –

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of the aging
                 process,

              that substantially diminishes the ability of the defendant to provide self-care within
              the environment of a correctional facility and from which he or she is not expected to
              recover.

        (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is experiencing
        a serious deterioration in physical or mental health because of the aging process; and (iii)
        has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
        is less.

        (C) Family Circumstances.

              (i) The death or incapacitation of the caregiver of the defendant’s minor child or
              minor children.

              (ii) The incapacitation of the defendant’s spouse or registered partner when the
              defendant would be the only available caregiver for the spouse or registered partner.


1
 Addressing factors to reasonably assure the appearance of the person as required and the safety of any other person
and the community.
                                                         3



      Case 3:09-cr-00017-FDW-DCK Document 163 Filed 10/06/20 Page 3 of 6
       (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there exists
       in the defendant’s case an extraordinary and compelling reason other than, or in a
       combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1; see also 28 U.S.C. § 994(t) (authorizing the Commission

to describe what should be considered extraordinary and compelling reasons for sentence

reduction). Rehabilitation, by itself, is not an extraordinary and compelling reason for sentence

reduction. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, application note 3.

       Defendant has failed to demonstrate the existence of “extraordinary and compelling

reasons” for supporting his Motion pursuant to § 3582(c)(1)(A)(i). Defendant does not assert that

he has a terminal or serious health condition, or deterioration in physical or mental health due to

aging, or family circumstances that would support release under subsections A, B, or C of U.S.S.G.

§ 1B1.13, application note 1. See (Doc. No. 158). Defendant makes a general allegation that he

is at risk of contracting COVID-19, which is an insufficient basis for compassionate release. See

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread”); United States v. Hood, No. 5:18-CR-00005-

KDB, 2020 WL 2091070, at *3 (W.D.N.C. Apr. 30, 2020) (“Without a particularized susceptibility

to the disease and a particularized risk of contracting the disease at his prison facility, the Court

will not grant a motion for compassionate release based on COVID-19 concerns.”).

       Nor does Defendant identify any other circumstances that are “extraordinary and

compelling” under subsection D of the applicable policy statement other than the COVID-19

pandemic. See id.; see also U.S.S.G. § 1B1.13, application note 1(D). Further, there is no evidence


                                                 4



      Case 3:09-cr-00017-FDW-DCK Document 163 Filed 10/06/20 Page 4 of 6
that BOP cannot care for Defendant adequately. Thus, Defendant has failed to make the required

showing under § 3582(c)(1)(A)(i).

        Even if Defendant qualified for release due to extraordinary and compelling reasons, §

3582(c)(1)(A) requires that this Court consider the factors listed in 18 U.S.C. § 3553(a) before

granting Defendant’s motion. These factors, which include “the nature and circumstances of [his]

offense,” his “history and characteristics,” and “the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment for the

offense, to afford adequate deterrence to criminal conduct and to protect the public from further

crimes of the defendant,” weigh heavily in favor of Defendant’s continued imprisonment. 18

U.S.C. § 3553(a). Defendant’s offense of conviction involved him possessing a sawed off shot

gun while he was a felon and using it to shoot his girlfriend. After seriously injuring his girlfriend,

Defendant tried to cover up the crime by instructing her son to hide the gun and by helping her

devise various false stories for the authorities. At the time of sentencing, Defendant’s criminal

history included juvenile convictions for assault, communicating threats, sell/deliver cocaine, and

possession with intent to sell/deliver cocaine and adult convictions for larceny from a motor

vehicle, hit and run with property damage, larceny from the person, assault inflicting serious injury,

and possession of a firearm by a convicted felon. (Doc. No. 92). Considering Defendant’s violent

conduct, his extensive criminal history, his disrespect for the law, and the need to protect the public

from him as well as the other 3553(a) factors, the Defendant’s Motion for Compassionate Release

(Doc. No. 158) is DENIED.




                                                  5



      Case 3:09-cr-00017-FDW-DCK Document 163 Filed 10/06/20 Page 5 of 6
III.    DEFENDANT’S REQUEST FOR HOME CONFINEMENT

        Defendant requests that the Court release him to home confinement. The Court does not

have the authority to direct BOP to place a defendant in home confinement. See 18 U.S.C.

§ 3621(b); Moore v. United States Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per curiam);

see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion) (“It is well settled that the

decision where to house inmates is at the core of prison administrators’ expertise.”); United States

v. Gray, No. 4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (“[D]efendant

suggests the CARES Act provides legal authority for the court to order home confinement…. This

provision does not authorize the court to order defendant’s placement in home confinement.”). A

court has no authority to designate a prisoner’s place of incarceration. United States v. Voda, 994

F.2d 149, 151-52 (5th Cir. 1993). Because Defendant’s request for home confinement alters only

the place of incarceration, not the actual term of incarceration, only BOP may grant or deny his

request; the Court is without jurisdiction to do so. Therefore, Defendant’s Motion for Home

Confinement (Doc. No. 158) is DENIED.

IV.     CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Compassionate Release, requesting

immediate release and home confinement (Doc. No. 158) is DENIED.



                                        Signed: October 5, 2020




                                                 6



       Case 3:09-cr-00017-FDW-DCK Document 163 Filed 10/06/20 Page 6 of 6
